Citation Nr: 1221706	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-49 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post repair of the vastus medialis, based on limitation of motion, from December 26, 2009 to February 11, 2010 and from April 12, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  The Board remanded this issue on appeal in February 2011 for further development of the record.

While the case was undergoing development the RO assigned a separate 20 percent rating for right knee instability.  No disagreement with that action is of record and that issue is not before the Board.  The ratings discussed herein are for limitation of motion for periods as outlined, except of the period of temporary total convalescence rating, which also is not at issue.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

For the time period from December 26, 2009 to February 11, 2010 and for the time period from April 12, 2010, the service-connected degenerative joint disease of the right knee, status post repair of the vastus medialis has been productive of disability manifested by arthritis and some limitation of motion, resulting in, at worse, range of motion from 0 degrees on extension to 80 degrees on flexion. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post repair of the vastus medialis, based on limitation of motion, for the periods from December 26, 2009 to February 11, 2010 and from April 12, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a right knee disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, as this appeal stems from the initial grant of service connection for degenerative joint disease of the right knee, status post repair of the vastus medialis, the notice letter did not contain an explanation of the general rating criteria relevant to his right knee disability.

The November 2009 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the right knee disability.  After issuance of the September 2009 SOC, and opportunity for the Veteran to respond, most recently, the August 2011 Supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO evaluated the Veteran's right knee disability under diagnostic code (DC) 5010, the criteria for evaluating arthritis due to trauma.  Under DC 5010, arthritis due to trauma is rated as degenerative arthritis (DC 5003).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.




Factual Background 

In the appealed rating decision, the RO denied a compensable evaluation for the right knee disability.  In a July 2010 rating decision, the RO assigned a temporary total evaluation for the right knee disability, effective from February 12, 2010 to April 11, 2010.  The RO also increased the evaluation for the right knee to 10 percent, effective February 6, 2008, the date of the Veteran's claim for service connection.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the right knee disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In a February 2011 decision, the Board denied a rating in excess of 10 percent for the time period prior to December 26, 2009, and as noted in the introduction remanded the issue of an increased rating for the time period beginning December 26, 2009 for further development of the record. 

A December 2009 private treatment record reflects the Veteran's complaints of right knee pain (especially in navigating up and down stairs), locking, popping, giving away of the knee, joint stiffness, immediate effusion and swelling.  He denied having redness, warmth or fever.

Objectively, he had full extension, with no evidence of extension block.  Popliteal angle equaled 30 degrees.  He had full flexion.  He had no effusion or VMO atrophy.  He exhibited MCL and medial femoral condyle tenderness; he did not exhibit LCL, medial joint line, lateral joint line, tibial plateau, tibial tubercle, lateral femoral condyle, patella, patellar tendon, quadriceps tendon, pes anserinus bursa or iliotibial band bursa tenderness.  He had no pain or crepitus with active quadriceps extension with a centrally tracking patella.  Ligamentous examination showed he was stable to valgus stress, LCL was stable to varus stress, positive Lachman without an endpoint, positive anterior drawer without and endpoint and negative posterior drawer.  There was too much pain with flexion to get an accurate McMurray test result.  Neurological examination and X-ray examination findings were normal.  The assessment, confirmed by MRI findings, was ACL and MCL tear.  The Veteran received an arthrocentesis injection.

In December 2009, the Veteran underwent a VA examination to evaluate left knee and bilateral shoulder disabilities, claimed as secondary to his service-connected right knee disability.  Objectively, right knee range of motion was from 0 degrees to 100 degrees

The findings of private treatment in January 2010 remained wholly unchanged from the December 2009 record of treatment.  The Veteran was referred to an orthopedist for ACL repair.  In February 2010, the Veteran underwent diagnostic and operative arthroscopy with partial medial and lateral meniscectomy and anterior synovectomy with debridement of ACL of the right knee.

In March 2011, the Veteran underwent a VA examination to evaluate his knee disability.  He complained of right knee pain with giving way, instability, weakness and tenderness.  He reported that a lot of walking aggravated his right knee pain and rest alleviated the pain.  He was able to stand longer than one hour but less than three hours and walk longer than a quarter of a mile but less than one mile.  He did not use assistive devices or aids.  

Objectively, right knee range of motion was from 0 degrees to 80 degrees.  Although there was objective evidence of pain following repetitive motion, his range of motion was not additionally limited following repetitive use.  There were no obvious clinical signs of instability.  McMurray's test was negative; drawer sign was negative; there was tenderness, pain at rest and weakness in the knee; and, there was no crepitus on palpation.  Additionally, there was no ankylosis of the right knee.

Analysis

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the right knee disability for the periods from December 26, 2009 to February 11, 2010 and from April 12, 2010.  The criteria for a 20 percent rating would require flexion limited to 30 degrees.  During this period in question, such impairment was not documented.  As dislocation of the semilunar cartilage, ankylosis or impairment of the tibia and fibula are not demonstrated, a higher rating under those diagnostic codes is not warranted either.  As the Veteran is not shown to have limitation of extension, a separate rating for limitation of extension is not warranted.  The Board notes that the RO has already assigned a separate 20 percent rating for instability of the right knee.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  The Veteran has not appealed this decision.  For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the periods from December 26, 2009 to February 11, 2010 and from April 12, 2010.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the right knee disability under consideration.  Although the Veteran's complaints of right knee disability suggest interference with occupational functioning, it does not appear that his right knee symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his right knee disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the right knee, status post repair of the vastus medialis, based on limitation of motion from December 26, 2009 to February 11, 2010 and from April 12, 2010 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


